Blackford, J.
This was an action of debt against Cowden and another on a bond, conditioned that the principal obligor *299would continue within the prison-limits of Jefferson county, &c. Breach, that the prisoner went beyond the limits, &c. Plea in denial of the breach. The cause was submitted to the Court, and judgment rendered for the plaintiffs.
J. Q. Marshall, for the plaintiffs.
M. Q. Bright, for the defendants.
The prison-limits extend, by statute, to the, boundaries of the respective counties; E. S., 1838, p. 465; and we are therefore to inquire, whether the prisoner went out of Jefferson county, which county is bounded on one side by the Ohio river. The evidence on the subject was, that the prisoner being a wharf-master at Madison, went with his wharf-boat about one-third of the way across the Ohio river, and beyond low-water mark, to receive freight from a steamboat, &c.
There can be no doubt in this case. The boundary of Jefferson county is the same with that of the State, as far as the county is bounded by the Ohio river; and it is settled that the boundary of the State on that river is the low-water mark of the river. Handley’s Lessee v. Anthony, 5 Wheat., 374; *Stinson v. Butler, 4 Blackf., 285. As the prisoner went on the Ohio river beyond low-water mark, he went out of the prison-limits, and thus committed the breach of his bond which is assigned in the declaration.
Per Curiam.—The judgment is affirmed, with two per cent. damages and costs.